IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                   November 18, 2015 Session


          CHURCH OF GOD IN CHRIST, INC., ET AL. v. L M HALEY
                     MINISTRIES, INC., ET AL.

                    Appeal from the Chancery Court for Fayette County
                        No. 15815 Martha Brasfield, Chancellor

                              ________________________________

                 No. W2015-00509-COA-R3-CV – Filed January 27, 2016
                        _________________________________


ARNOLD B. GOLDIN, J., Dissenting.

       In light of the facts that are presented by the pleadings in this case, I must respectfully
dissent from the majority‟s decision to affirm the trial court‟s dismissal of this property
dispute. The majority opinion places much emphasis on the fact that the local church has not
“withdrawn” from COGIC, and by citing to Church of God in Christ, Inc. v. Middle City
Church of God in Christ, 774 S.W.2d 950 (Tenn. Ct. App. 1989), it suggests that judicial
intervention would be improper at this time. Although the Appellees, an apparently vocal
group within the local church, still claim that they want to remain a part of COGIC, they
refuse to abide by the decisions of the hierarchal church‟s Ecclesiastical Council,1 thereby
creating, if not an actual withdrawal from the hierarchal church, a schism between the
members of the local church. The ecclesiastical decisions having, therefore, been made by
the hierarchal church, I am of the opinion that the alleged facts of this case do not prevent
judicial intervention to decide the property issues that have arisen between the hierarchal
church and members of the local church. From my perspective, they necessitate it. Because
resolution of the dispute among the parties is not dependent on the trial court‟s ruling on
matters of conscience or religious doctrine or polity, the trial court should not be precluded
from exercising jurisdiction over the case.



1
  According to an affidavit from Uleses C. Henderson, Jr., General Counsel for COGIC, the ecclesiastical
questions decided by the Council were never appealed and are therefore binding on the local church according
to the COGIC Constitution.
      We are fortunate to live in a nation where religious liberty exists. As the United States
Supreme Court once stated:

       In this country the full and free right to entertain any religious belief, to
       practice any religious principle, and to teach any religious doctrine which does
       not violate the laws of morality and property, and which does not infringe
       personal rights, is conceded to all. The law knows no heresy, and is committed
       to the support of no dogma, the establishment of no sect.

Watson v. Jones, 80 U.S. 679, 728 (1871). Neither this Court, nor any other governmental
court, has ecclesiastical jurisdiction. Nance v. Busby, 18 S.W. 874, 879 (Tenn. 1892). We
are forbidden from adjudicating disputes that turn on church policy and “must refrain from
reviewing or interfering with decisions made by a religious body on matters of church
discipline, faith, or practice.” Convention of Protestant Episcopal Church in Diocese of
Tenn. v. Rector, Wardens, & Vestrymen of St. Andrew’s Parish, No. M2010-01474-COA-R3-
CV, 2012 WL 1454846, at *6 (Tenn. Ct. App. Apr. 25, 2012) (citations omitted). As such,
“[w]henever „questions of discipline, or of faith, or ecclesiastical rule, or custom, or law have
been decided by the highest of . . . church judicatories to which the matter has been carried,
the legal tribunals must accept such decisions as final, and as binding on them, in their
application to the case before them.‟” Id. (quoting Watson, 80 U.S. at 727).

       The mere fact that a dispute arises within a religious body, however, does not mean
that any issues stemming from that dispute are outside the cognizance of civil courts. “It is
of course true that the State has a legitimate interest in resolving property disputes, and that a
civil court is a proper forum for that resolution.” Presbyterian Church in U.S. v. Mary
Elizabeth Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 445 (1969). Thus, although
the Constitution “severely circumscribes the role that civil courts may play in resolving
church property disputes,” “not every civil court decision as to property claimed by a
religious organization jeopardizes values protected by the First Amendment.” Id. at 449.
Courts may adjudicate property disputes so long as they do not undertake efforts to decide for
themselves matters that properly belong to the ecclesiastical body.

       “Tennessee has long used the neutral principles approach in determining disputes over
ownership of church property, where examination into church doctrine or practice is not
required.” Convention of Protestant Episcopal Church in Diocese of Tenn., 2012 WL
1454846, at * 9. As discussed by our nation‟s Supreme Court:

       [This] method relies exclusively on objective, well-established concepts of
       trust and property law familiar to lawyers and judges. It thereby promises to
       free civil courts completely from entanglement in questions of religious
       doctrine, polity, and practice. Furthermore, the neutral-principles analysis
       shares the peculiar genius of private-law systems in general—flexibility in
                                            -2-
        ordering private rights and obligations to reflect the intentions of the parties.
        Through appropriate reversionary clauses and trust provisions, religious
        societies can specify what is to happen to church property in the event of a
        particular contingency, or what religious body will determine the ownership in
        the event of a schism or doctrinal controversy. In this manner, a religious
        organization can ensure that a dispute over the ownership of church property
        will be resolved in accord with the desires of the members.

Jones v. Wolf, 443 U.S. 595, 603-04 (1979). Application of a neutral principles approach
does not preclude the consideration of religious documents. Indeed, the “United States
Supreme Court has . . . recognized that the neutral principles approach can involve
examination of religious documents such as a church constitution, specifically looking for
language of a trust in favor of the central church.” Convention of Protestant Episcopal
Church in Diocese of Tenn., 2012 WL 1454846, at *19 (citations omitted). In this state, past
courts have attempted to resolve church property disputes by examining items such as deeds,
church charters, and church governing documents. See id. at *20 (approving trial court‟s
consideration of a warranty deed, church‟s “Articles of Association,” church‟s “Articles of
Incorporation,” and “the Constitution and Canons of the Episcopal Church and the
Diocese”); Emmanuel Churches of Christ v. Foster, No. M2000-00812-COA-R3-CV, 2001
WL 327910, at *3 (Tenn. Ct. App. Apr. 5, 2001) (approving examination of a deed to
determine grantor‟s intent); Cumberland Presbyterian Church v. N. Red Bank Cumberland
Presbyterian Church, 430 S.W.2d 879, 881 (Tenn. Ct. App. 1968) (examining “Cumberland
Presbyterian Digest”). Resorting to such evidence does not represent unwarranted judicial
encroachment, nor does it require courts to rule on matters of conscience or religious polity.
It merely enables courts to resolve matters, i.e., property rights, which are properly within
their subject matter jurisdiction.

       Here, the trial court is not incapable of resolving the property dispute that exists.
Contrary to the conclusions that the trial court reached in its order of dismissal, it has subject
matter jurisdiction to address the concerns that are presented. As Appellants have urged, it
can seek to adjudicate property rights by referring to documents such as COGIC‟s Official
Manual and Constitution (“The Official Manual”).2 Although the underlying tensions among

2
  In relevant part, we note that one section of The Official Manual apparently states as follows: “Trustees of
local unincorporated churches and their successors in office shall hold title to all real and personal property, for
the use and benefit of the members of Church of God in Christ[.]” Although The Official Manual is
incorporated by reference into the Second Amended Complaint, its full text is not contained within the record
transmitted on appeal. Certain excerpts, including the one referenced in conjunction with this footnote, are
interspersed throughout the record. The excerpt just referred to was included in a memorandum filed by L.M.
Haley Ministries, Inc. and Lonnie M. Haley, III, on August 31, 2012.



                                                       -3-
the parties may be ecclesiastical in nature, such tensions, as alleged, have engendered a
genuine property dispute. By applying a neutral principles approach, the trial court can
resolve the dispute without impermissibly deciding matters of religious doctrine.

         Although the majority concludes that judicial intervention is improper at this time
because the local church has not withdrawn from COGIC, I cannot join in its holding. I do
not disagree that the past cases involving a judicial determination of church property rights
between a connectional church and hierarchical church have been occasioned by a
withdrawal or disassociation of a local church from a hierarchical church body. As the
Middle City court explained, “[t]here is no need for a judicial determination of property rights
where the local church has not withdrawn from the connectional system and there are no
genuine property disputes.” Middle City Church of God in Christ, 774 S.W.2d at 953.
However, given the circumstances of this case, I cannot join in the majority‟s decision to
affirm judicial abstinence. Although in the typical case an impasse over property rights is
created by a local congregation‟s decision to withdraw, the absence of a formal withdrawal
by the local church in this case does not alter the realities of the situation that are alleged to
be at hand. There appears to be a true impasse over rights to the property, and as such, the
prohibition against judicial interference discussed in Middle City is not applicable. As the
Middle City court itself acknowledged, “should there b[e] a true impasse relating to property
rights, then intervention may be required.” Id.3

       As taken from the Second Amended Complaint, the following allegations evidence a
true conflict over property rights among the parties on appeal:

        14. Since its founding many years ago, GOSPEL CENTER TEMPLE
        CHURCH OF GOD IN CHRIST assumed the vows of membership with the
3
  In a footnote, the majority opinion appears to suggest that my focus on the “true impasse” language from
Middle City is somehow undermined by this Court‟s decision in Avondale Church of Christ v. Merrill Lynch,
No. E2007-02335-COA-R3-CV, 2008 WL 4853085 (Tenn. Ct. App. Nov. 10, 2008). Indeed, the majority
states as follows: “[T]he Avondale Court held that the „true impasse‟ language so heavily relied upon by the
dissent was mere dicta.” There is no denying that the Avondale court identified the “true impasse” language as
dicta from Middle City, but the impression given by the majority‟s statement is that the Avondale court
somehow considered this language negatively. A careful reading of the Avondale opinion, however, reveals
that this was not the case. In reviewing a dispute within a congregationally-governed church, the Avondale
court held that the trial court in that case had jurisdiction to determine which church faction should control
church property inasmuch as respective factions within the church had reached an impasse. Avondale Church
of Christ, 2008 WL 4853085, at *7. Avondale’s reference to the “true impasse” language from Middle City
was done in support of its conclusion that judicial intervention was proper. See id. The majority points out—
and I agree—that past courts considering disputes between a connectional church and hierarchical church have
affirmed judicial intervention when local churches withdrew and disassociated themselves from the
hierarchical church body. Although jurisdiction certainly exists in such cases, it should also exist in cases such
as this where, despite the absence of a formal withdrawal by a local congregation, there is an alleged split
within the church and there are allegations that one faction has taken actions which frustrate the hierarchical
body‟s purported interest in the church property, thereby leading to an irreconcilable impasse.
                                                      -4-
CHURCH OF GOD IN CHRIST, INC. (referred to as COGIC hereinafter),
and declared it[s] willingness to submit to and abide by the government of the
Church of God in Christ, Inc. As such, it has abided by the Official Manual
and Constitution of COGIC and is considered “The Local Church” under the
Constitution[.]

....

18. Defendant LM Haley Ministries, Inc., and Gospel Center Temple Church
Moscow, Inc., by and through its Directors, have unlawfully assumed control
of [The Local Church‟s] real property and unlawfully excluded Complainant
from “the Local Church”. On January 2, 2012, Defendant LM Haley
Ministries, Inc., by and through the other named defendants, refused to allow
BISHOP HALL to enter “The Local Church” premises and had a Fayette
County Sheriff‟s Deputy advise BISHOP HALL that he could either leave
“The Local Church” property or be arrested.

....

20. Parties as yet unknown to BISHOP HALL, but believed to include one or
more of the named Defendants, filed a corporate charter for Gospel Center
Temple Church Moscow, Inc. with the Tennessee Secretary of State on
December 16, 2011. (SEE ATTACHED EXHIBIT D). On December 29,
2011, Defendants Barry C. Turner, Erskine J. Murphy and Milton Holt, Sr.,
holding themselves out to be the sole Trustees of “The Local Church”,
executed and recorded a Quit Claim Deed attempting to transfer [The Local
Church‟s] real property to this new entity. (SEE ATTACHED EXHIBIT E).
 This alleged transfer was without the authority of “The Local Church” and its
members and without the necessary authority of COGIC.

....

22. Defendants have interfered with the lawful attempts of BISHOP HALL to
manage the bank accounts of “The Local Church” such that [The Local
Church‟s] bank, First Tennessee Bank, is unwilling to place “The Local
Church” funds under his control pending Court resolution.

....

27. While the Defendants have intimidated many members of “the Church”, a
number of members have come forward to express their desire for BISHOP

                                    -5-
        HALL to resolve this matter and restore “The Local Church” to its lawful
        leadership. These persons are the lawful members of “The Local Church”.


Moreover, I note that since the Second Amended Complaint was filed, COGIC‟s
Ecclesiastical Council rendered a decision that: (1) excommunicated two of the individual
Appellees in this case; (2) ordered that the local church be reorganized under the leadership
of Bishop David Hall; (3) directed that the personal property be turned over to Bishop Hall;
and (4) ordered that the real property deeds be amended to reflect that the real property is
held in trust for COGIC. As the majority pointed out, notwithstanding the decision of the
Ecclesiastical Council, it appears that Bishop Hall has been prevented from accessing church
funds or holding services at the local church to this day.

       The alleged facts signal a divisive state of affairs. There may be no formal withdrawal
by the local church, but judicial intervention is clearly necessary. Indeed, notwithstanding
the Ecclesiastical Council‟s decision and the Appellees‟ supposed desire to remain a part of
COGIC, the Appellees have continued to interfere with Bishop Hall‟s access to the church
property. Despite pledging their allegiance to COGIC, the Appellees have refused to abide
by the hierarchical church‟s directives. In effect, the majority‟s decision only indefinitely
continues the true impasse that exists over property rights. Under the majority‟s holding, it is
unclear to me what recourse exists for COGIC. The facts in the Second Amended Complaint
evidence that there has been a split within the church, and despite COGIC‟s present attempt
to ensure that the church property is used for the benefit of those who remain loyal to
COGIC, the majority maintains that judicial involvement is not permitted. I find this to be an
unpalatable result, especially considering the fact that two of the named
Defendants/Appellees have been excommunicated from the COGIC body. Although the
local church has not formally withdrawn, the allegations of the Second Amended Complaint
indicate that a vocal faction of the local congregation has acted to frustrate COGIC‟s
purported interest in the church property.

        Again, although the Ecclesiastical Council ordered that the local church be
reorganized under Bishop Hall‟s control, he has apparently been unable to hold services at
the property to this day. Notwithstanding the Appellees‟ stated desire to remain a part of
COGIC, the presented facts indicate that they have defied the hierarchical body‟s directives.
Such defiance has not been limited to an ecclesiastical debate, but importantly, has
manifested itself into a significant dispute over access to the church property. Inasmuch as
the underlying religious dispute has transformed itself into a secular property dispute, which
poses a significant threat to peace among the parties, I am of the opinion that the alleged facts
of this case warrant judicial involvement.4

4
  Although the majority accuses this dissent of impermissibly advancing an argument not explicitly raised by
the Appellants, the Appellants did generally challenge the dismissal of their case and asserted that the trial
                                                    -6-
       At one point in the majority‟s opinion, the majority concludes that part of the
Appellants‟ claims would require this Court “to make a determination as to the appropriate
leader of Gospel Center Church.” I respectfully disagree. Although we certainly lack the
constitutional authority to determine such a question, as does the trial court, we also note that
the ecclesiastical questions have already been decided. As we have discussed, the
Ecclesiastical Council ordered that the local church should “be reorganized under the
Pastoral leadership of Bishop David A. Hall, Sr.” Nothing prohibits this court, or the trial
court, from acknowledging the ecclesiastical issues that have been decided by the
Ecclesiastical Council. Such acknowledgement, in fact, affirms the heart of the ecclesiastical
abstention doctrine; ecclesiastical questions are not for the courts but are for the ecclesiastical
body.

       Although the majority draws a sharp line and insists that jurisdiction is dependent
upon a formal disassociation between COGIC and the local church, the absence of a formal
withdrawal should not militate against jurisdiction in a case such as this. As I have stressed,
although the Appellees take the position that they have not withdrawn, the allegations in this
case indicate that they refuse to abide by COGIC‟s hierarchical directives. There may be no
formal withdrawal, but the Appellees‟ alleged actions, in effect, belie a true connection to the
hierarchical church body. Under these circumstances, the acceptance of their pledge of
allegiance as outcome-determinative of the trial court‟s jurisdiction ignores the reality of the
division and impasse that exists. An adjudication of the rights of access to the property is
clearly needed, and the trial court‟s jurisdiction is available for this purpose. Because
judicial abstinence under these circumstances will only continue the impasse that exists, I
would remand this case to the trial court to use neutral principles of law to determine the
parties‟ respective property rights.

         For all of the reasons stated herein, I dissent.

                                                             _________________________________
                                                             ARNOLD B. GOLDIN, JUDGE




court had jurisdiction to adjudicate it. The Appellants‟ failure to specifically challenge all aspects of the trial
court‟s reasons for dismissing the case on jurisdictional grounds should not, in my opinion, unqualifiedly
prevent our ability to address those additional concerns in our review on appeal. Indeed, I am reluctant to hold
that the appeal should fail simply because the Appellants‟ brief does not address the trial court‟s application of
Middle City. The Appellants have asserted that the trial court had jurisdiction to adjudicate this property
dispute, and having reviewed the record, I agree. I have not endeavored to construct an argument on the
Appellants‟ behalf. Rather, I have reviewed this case to determine whether jurisdiction was proper in the trial
court, an issue that was raised by Appellants.


                                                      -7-